Citation Nr: 9923256	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical, thoracic and lumbar spine, secondary to service 
connected disabilities.  

2. Entitlement to an increased rating for arthritis of the 
left knee, evaluated as 10 percent disabling from January 
17, 1995, to October 22, 1997, and currently evaluated as 
30 percent disabling.  

3. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of November 1995, October 1996, and March 1998 rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issues of service connection for arthritis of the 
cervical and thoracic spine and the issue of entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine was aggravated by gait 
abnormalities resulting from the veteran's service-connected 
right hip and left knee disabilities.  

2.  Prior to October 1997, the veteran's left knee arthritis 
was manifested by a lack of 5 degrees extension, pain on 
range of motion, marked crepitus, generalized 

tenderness and degenerative enlargement of the knee, which 
was described as severe disability.

3.  Arthritis of the left knee is currently demonstrated by 
pain, tenderness and motion limited to 20 degrees extension 
and 100 degrees flexion.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine is proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (1998).  

2. The criteria for a rating of 30 percent for arthritis of 
the left knee, between January 17, 1995, and October 22, 
1997, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5257 (1998).  

3.  The criteria for a current rating in excess of 30 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5261 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

I.  Arthritis of the Low Back

The veteran is seeking service connection for arthritis of 
his low back as being secondary to his service connected 
right hip disorder and left knee arthritis.  It is 

noted that service connection is in effect for the residuals 
of a right hip replacement, rated 40 percent disabling; and a 
left knee disorder, rated 30 percent disabling.  

An examination was conducted by VA February 1995.  At that 
time, the examiner noted that the veteran was claiming 
service connection for his low back disorder, as well as for 
the left knee disorder for which service connection was later 
established, as secondary to his service-connected right hip 
replacement.  It was noted that the veteran had undergone a 
total right hip replacement in 1986 and had shortening of the 
right leg.  It was noted that there was a history of having 
back problems over the last three years and a history of a 
back injury in an on-the-job fall in 1993 as well as a 
history of injury of the back in a lifting type injury.  
After the examination, the examiner commented that the 
veteran had degenerative changes of the lumbar spine and 
marked degenerative changes of the left knee. He was unable 
to say that these degenerative changes were due to the 
service-connected right hip condition, but with consideration 
the history of limb length discrepancy from the hip problem, 
the back and knee problems could have been exacerbated due to 
alteration in his gait.  

In a statement, dated in April 1996, M.G. Lett, D.C., 
indicated that the veteran had been treated for complaints of 
back pain, soreness and stiffness prior to August 1993 and 
that the fall he had sustained that month had only caused 
muscle spasms to occur from an already pre-existing problem.  

Treatment records from the veteran's private physician, J.R. 
Payne, M.D., of Anniston Orthopedic Associates, include a 
report, dated in January 1996, wherein the Dr. Payne comments 
on a possible relationship between the veteran's right hip, 
left knee and low back disorders.  It is stated that it is 
impossible to prove whether the degenerative changes in the 
lumbar spine might have occurred regardless of the injuries 
to the hip and knee, but that there is no question in the 
veteran's medical history that one with an abnormal gait due 
to hip and knee arthritis will develop increased arthritis in 
the lumbar spine.  In other words, there is a good chance 
that some of the degenerative changes in the lumbar spine 
would be secondary to the extra stress placed on the spine 
because of the arthritis in the left knee and right hip.  

Dr. Payne repeated this assessment in a September 1998 letter 
that long-standing arthritis of the hip, with a long-standing 
and persistent limp, does put stress on the lumbar spine.  

The veteran testified at a hearing in September 1997.  At 
that time, he related some of the symptoms of his low back 
disorder.  He stated that he had begun having problems with 
his low back during the mid-1970's.  

An examination was conducted by VA in October 1997.  No 
opinion regarding a possible relationship between the 
veteran's low back disorder and his service-connected right 
hip and left knee conditions, was rendered.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence shows that the veteran has had a gait 
abnormality due to his service connected right hip disorder 
for many years.  While it is true that the veteran reported 
having sustained an injury that involved his low back in 
1993, there is sufficient evidence in the case to support a 
finding that, at the least, any low back injury residuals or 
low back disorder, were aggravated by the gait abnormality.  
This is sufficient to establish service connection.  Under 
these circumstances, service connection is warranted.  

II.  Left Knee

Service connection for arthritis of the left knee was 
established by the rating decision of the RO dated in 
February 1995 that, in part, gave rise to this appeal.  

The initial rating was 10 percent.  The rating was increased 
to 30 percent, effective October 23, 1997.  Both the 10 
percent rating initially assigned and the current rating must 
be reviewed by the Board.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Outpatient treatment records from the veteran's private 
physician include a report, dated in September 1993, showing 
that the veteran had recently had his job changed from a 
limited duty type to one requiring that he climb into and out 
of tanks.  (The veteran worked at the Anniston Army Depot.)  
This had caused a flair-up of symptoms that included 
increased problems with his left knee.  The examiner stated 
that the veteran was not a good candidate for this type of 
employment, and that he should be on a more restricted light 
duty to, in part, avoid crawling and climbing in cramped 
positions.  A June 1994 letter shows that the veteran was 
terminated from his employment due to physical disability.  

An examination was conducted by VA in February 1995.  At that 
time, examination of the left knee revealed that the knee 
lacked 5 degrees of terminal extension and active flexion to 
no more than 105 degrees.  There was marked crepitus and pain 
on range of motion.  There was a degenerative enlargement of 
the knee and a generalized tenderness to palpation.  There 
was no definite laxity of the cruciates or the collateral 
ligaments.  He was able to heel and toe walk.  He could squat 
less than one-half way down and arise again.  The right 
quadriceps were noted to be 4 cm smaller than the left when 
measured at the same point.  The right calf was 1 cm smaller 
than the left.  Reflexes and sensation were intact in the 
lower extremities.  X-ray studies of the left knee showed 
degenerative changes.  The impression was degenerative 
arthritis of the left knee, severe.  

An examination was conducted by VA in April 1996.  It was 
noted that the veteran took Naprosyn for pain in the left 
knee.  The left calf was noticeably enlarged when 

compared to the right.  The left popliteal space over the 
patella was also enlarged by several centimeters.  There was 
no deformity of the knee and no lateral instability, 
subluxation, or nonunion.  On loose motion there was some 
slight crepitation.  The knee was very tender to the touch.  
He walked with a hopping gait, protecting the left knee and 
the right hip.  Range of motion of the left knee was from 0 
(zero) degrees extension to 110 degrees flexion.  X-ray 
studies showed moderate degenerative changes with joint space 
narrowing at the patella femoral and medial compartments.  
Moderate size osteophytes were also present.  The diagnosis 
was degenerative joint disease, left knee, severe.  

The veteran testified at a formal hearing at the RO in 
September 1997.  At that time, he stated that he had been 
having problems with his left knee for many years and had 
been told that he would eventually need a replacement.  He 
stated that his knee locked on occasion and that he had 
trouble navigating stairs.  He related that he continued to 
take the medication Naprosyn and that he received cortisone 
injections.  

An examination was conducted by VA in October 1997.  At that 
time, the veteran stated that he had pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance of the left 
knee.  He had fare-ups, that he described as severe, every 2 
to 3 weeks.  These flare-ups lasted for 2 to 3 days in 
duration.  They were precipitated by walking and alleviated 
by lying down.  The flare-ups resulted in approximately 50 
percent more functional impairment.  He did not need 
crutches, braces or a cane.  He was able to perform part-time 
employment as an ATM technician.  On examination, there was 
objective evidence of painful motion, but no evidence of 
edema, effusion, instability or tenderness.  Range of motion 
of the left knee was from 20 degrees extension to 100 degrees 
flexion.  This was considered to be a partially fixed, 
ankylosis, of the left knee.  The medial and collateral 
ligaments, the anterior and posterior cruciate ligaments, and 
the medial and lateral meniscus were stable.  The diagnosis 
was degenerative joint disease of the left knee with partial 
ankylosis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 

joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate, other impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  Limitation of extension to 20 degrees 
warrants a 30 percent rating.  A 40 percent rating requires 
that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Code 5261.  

For ankylosis of the knee, in flexion between 10 degrees and 
20 degrees, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5256.  

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Codes 

in the VA Schedule for Rating Disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

The veteran appealed the initial rating assigned by the RO, 
of 10 percent disability, effective in January 1995.  This 
rating was based on the February 1995 VA examination report 
that showed a lack of 5 degrees extension, pain on range of 
motion, marked crepitus, generalized tenderness and 
degenerative enlargement of the knee.  While there was no 
definite laxity of the ligaments, the examiner described the 
disability as severe.  A review of other evidence of record 
shows that the veteran's significant difficulties maintaining 
employment were, in part, due to his service connected left 
knee disorder.  Given the description by the examiner, of 
severe disability, the Board finds that a 30 percent rating 
was assignable with the initial grant of service connection, 
under Diagnostic Code 5257; however, additional compensation 
cannot be assigned based on limitation of motion, pursuant to 
the evidence dated prior to October 23, 1997.  

The findings described in the report of the October 1997 
examination clearly show entitlement to a 30 percent rating 
on the basis of limitation of extension.  Diagnostic Code 
5261.  This report, however, specifically notes that there 
was no instability or subluxation; compensation under 
Diagnostic Code 5257 cannot be assigned.  For a higher 
evaluation, either extension limited to 30 degrees or 
ankylosis between 10 and 20 degrees must be demonstrated.  
Although the examiner, in 1997, diagnosed partial ankylosis 
of the knee joint, the motions demonstrated did not 
correspond to the criteria needed for a 40 percent rating.  
Although some interference with employment due to the left 
knee disorder has been demonstrated, this interference is not 
shown to warrant a rating beyond the current 30 percent 
rating.  Under these circumstances, a current rating in 
excess of 30 percent is not warranted.  


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is granted.  A 30 percent rating for arthritis of the 
left knee is granted from January 17, 1995, to 

October 22, 1997, subject to the controlling regulations 
governing the payment of monetary benefits.  A current rating 
in excess of 30 percent is denied.  


REMAND

The veteran is claiming service connection for thoracic and 
cervical spine arthritis.  He has submitted a statement from 
J. R. Payne, M.D., in support of his claim.  Dr. Payne 
indicates that the veteran has arthritis of the thoracic 
spine, and degenerative disc disease and arthritis of the 
cervical spine, and that, while a direct relationship between 
these abnormalities and the veteran's right hip replacement 
could not be made, there could be such a relationship.  This 
statement is found to be sufficient to render the claim well-
grounded (i.e., a claim which is not inherently implausible).  
The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a)( 
West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty 
includes ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  In addition, it is noted that service connection 
has recently been awarded for lumbar spine arthritis and any 
possible relationship between that disorder and cervical and 
thoracic spine arthritis must be explored.  Under these 
circumstances, an additional examination is warranted.  

Regarding the veteran's claim for entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities, it is noted the RO must review this 
claim in light of the recent grant of service connection for 
lumbar arthritis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, these claims are remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo an orthopedic evaluation to 
ascertain whether there is a relationship 
between cervical and thoracic arthritis 
and 

any of the veteran's service connected 
disabilities.  The examiner should be 
given the claims file for review prior to 
the examination and be requested to 
render an opinion as to whether it is as 
likely as not that a relationship exists. 
The specialist should provide complete 
rationale for all conclusions reached.

2.  The RO should then determine whether 
service connection for cervical and 
thoracic spine arthritis, on a secondary 
basis, can now be granted.

3.  The RO should readjudicate the 
veteran's eligibility for a total rating 
based on individual unemployability due 
to service connected disabilities in 
light of the grant of service connection 
for lumbar arthritis, and any grant of 
service connection made pursuant to 
actions taken in accordance with this 
Remand decision.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

